Filed 6/22/16 P. v. Williamson CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D069155

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. SCD261969)

GUY O. WILLIAMSON,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, Polly H.

Shamoon and Kathleen M. Lewis, Judges. Affirmed.

         Jan B. Norman, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.

         As part of a plea agreement, Guy O. Williamson entered a guilty plea to one count

of throwing a glass bottle at a vehicle capable of doing serious bodily injury (Veh. Code,

§ 23110, subd. (b)). The remaining count and the seven alleged prison priors were
dismissed. The parties agreed to a sentence of three years in prison. Consistent with the

plea agreement the court sentenced Appellant to a three-year term.

       After sentencing, Appellant filed a motion to reduce his conviction to a

misdemeanor. The motion was summarily denied.

       Appellant has filed a timely notice of appeal.

       Appellate counsel has filed a brief in accordance with People v. Wende (1979) 25

Cal.3d 436 (Wende), indicating counsel has been unable to identify any reasonably

arguable issue for reversal on appeal. Counsel asks this court to review the record for

error as mandated by Wende. We invited Appellant to file his own brief on appeal, but he

has not responded.

                                 STATEMENT OF FACTS

       In his change of plea, Appellant admitted that he threw a glass bottle that hit a car

and that it was capable of inflicting great bodily injury.

                                       DISCUSSION

       As we have noted, appellate counsel has not identified any reasonably arguable

issues for reversal on appeal. Counsel has asked this court to review the record for error

as mandated by Wende, supra, 25 Cal.3d 436. In compliance with Anders v. California

(1967) 386 U.S. 738 (Anders) and in order to assist the court in its review, appellate

counsel has identified the following possible, but not arguable issue:

       Whether the trial court abused its discretion in denying the motion to reduce the

conviction to a misdemeanor.



                                              2
       We have reviewed the entire record as mandated by Wende, supra, 25 Cal.3d 436

and Anders, supra, 386 U.S. 738. We have not been able to identify any reasonably

arguable issue for reversal on appeal. Competent counsel has represented Appellant on

this appeal.

                                    DISPOSITION

       The judgment is affirmed.




                                                               HUFFMAN, Acting P. J.

WE CONCUR:



                      NARES, J.



                      AARON, J.




                                           3